ORDER
The Disciplinary Review Board on November 22, 1996, having filed with the Court its decision in DRB 96-151 concluding that *86PHILIP Y. TORONTO of LODI, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) by making misrepresentations to the District Ethics Committee, and good cause appearing;
It is ORDERED that PHILIP V. TORONTO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.